The alternative writ following the petition recites that relator was subject to payment of license taxes under Chapter 204 F.S.A. since 1941; that for the years 1941 to 1945 relator made return and paid its taxes but that in October 1945 respondent demand of and on January 11, 1946 received payment of an additional tax for said years totaling $2397.60; that on December 7th, 1946 relator made demand for a refund under the provision of 215.26 F.S. (1943) which demand was refused on December 13, 1946.
Relator further states that he is entitled to a refund because the facts in this case are the same as in the case of State ex rel., Butler's Inc., v. Gay, 27 So. 2d 907. This allegation of similarity may be correct but relator fails to plead such facts in order that the Court might so determine. Relator does not make a showing that it has paid any tax that was not in fact due and owing and neither does relator make a showing that it is the duty of the Comptroller to refund said tax so collected or any part thereof.
Relator's motion for a peremptory writ notwithstanding respondent's return is denied, without prejudice to file an amended petition.
THOMAS, C.J., BUFORD and ADAMS, JJ., concur. *Page 597